Case: 21-40665     Document: 00516387440          Page: 1    Date Filed: 07/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          July 8, 2022
                                   No. 21-40665
                                                                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Evans Ackah,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:20-CR-1721-1


   Before King, Elrod, and Southwick, Circuit Judges.
   Per Curiam:*
          Evans Ackah was convicted of transporting and attempting to
   transport an alien within the United States as well as conspiracy to do the
   same. Ackah appeals the written judgment and sentence imposed on the
   grounds that it expands the oral pronouncement of a mental-health-




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40665      Document: 00516387440          Page: 2    Date Filed: 07/08/2022




                                    No. 21-40665


   treatment condition of supervised release and that it contains a clerical error.
   For the following reasons, we AFFIRM in part and VACATE in part.
                                          I.
          Evans Ackah was convicted, following a bench trial, of one count of
   transporting and attempting to transport an alien within the United States
   and one count of conspiracy to do the same in violation of 8 U.S.C.
   § 1324(a)(1)(A)(ii) and (A)(v)(I), respectively. In a sentencing hearing, the
   district judge sentenced Ackah to 21 months in custody on each count, to run
   concurrently, followed by two years of supervised release on each count, also
   to run concurrently. He also imposed a $200 special assessment to be paid
   upon Ackah’s release. Last, just before the close of the hearing, the probation
   officer raised the possibility of including mental-health treatment in Ackah’s
   sentence since the probation officer’s report had not recommended mental-
   health treatment, but Ackah’s attorney had voiced concerns about his mental
   wellbeing. In response, the district judge pronounced:
          Yes. Let’s do an evaluation and mental health treatment while
          he’s in custody. And then when he gets out, I think he said he
          didn’t have insurance, he was trying to get help himself, so
          they’ve requested it. So I’m glad to make that a part of the
          judgment here so that he can, in fact, get help if he needs it.

   Then, the district court entered its written judgment indicating that, in
   addition to a recommendation to the Bureau of Prisons that Ackah participate
   in a mental-health treatment program while in custody, as a special condition
   of supervision, Ackah “must participate in a mental-health treatment
   program . . . [and] must pay the cost of the program, if financially able.”
          Ackah appeals the judgment arguing that (1) the written judgment’s
   mandate of mental-health treatment (and payment for it) as a condition of
   supervised release conflicts with the court’s oral pronouncement of




                                          2
Case: 21-40665        Document: 00516387440             Page: 3      Date Filed: 07/08/2022




                                        No. 21-40665


   permissive treatment conditioned on Ackah’s need, and (2) that the written
   judgment contains a clerical error that should be corrected.
                                             II.
           We review the imposition of conditions of supervised release for an
   abuse of discretion. United States v. Huor, 852 F.3d 392, 397 (5th Cir. 2017);
   United States v. Warden, 291 F.3d 363, 365 n.1 (5th Cir. 2002). The conditions
   of supervised release that are required by 18 U.S.C. § 3583(d) need not be
   pronounced at sentencing because objecting to them would be futile. United
   States v. Diggles, 957 F.3d 551, 559 (5th Cir. 2020) (en banc), cert. denied, 141
   S. Ct. 825 (2020). Any discretionary condition, however, must be
   pronounced “to allow for an objection.” Id. 1 Discrepancies between an oral
   pronouncement and the written judgment are delineated into two types:
   ambiguities and conflicts. United States v. Mireles, 471 F.3d 551, 558 (5th Cir.
   2006). If the discrepancy is a mere ambiguity, the court determines whether
   the oral and written pronouncements are reconcilable. Id. at 559.
           If the discrepancy is a conflict, the court will vacate the judgment and
   remand for entry of an amended judgment that conforms with the oral
   pronouncement. United States v. Bigelow, 462 F.3d 378, 383 (5th Cir. 2006).
   To determine “whether there is a conflict, this court considers whether the
   written sentence is more burdensome than the orally pronounced sentence.”
   United States v. Magallon-Contreras, 810 F. App’x 281, 283 (5th Cir. 2020)
   (citing Bigelow, 462 F.3d at 383–84). “If the written judgment broadens the




           1
             “[T]his is based on the defendant’s right to be present at sentencing. And that
   comes from the Sixth Amendment’s Confrontation Clause.” United States v. Rivas-
   Estrada, 906 F.3d 346, 350 (5th Cir. 2018).




                                              3
Case: 21-40665         Document: 00516387440               Page: 4      Date Filed: 07/08/2022




                                          No. 21-40665


   restrictions or requirements of supervised release from an oral
   pronouncement, a conflict exists.” Mireles, 471 F.3d at 558.
                                               III.
           First, the parties agree that the written judgment requires Ackah’s
   mental-health treatment during supervised release. They disagree about
   whether the oral pronouncement mandates, or merely permits, mental-
   health treatment. It is clear from the record that the district judge was
   concerned about Ackah’s ability to access continued mental-health treatment
   upon his release from custody due to his lack of insurance. An orally
   pronounced condition of supervised release that permits a defendant access
   to mental-health treatment if he needs it conflicts with a written judgment
   that mandates the very same treatment—it broadens a permission to a
   mandate. 2 The written requirement that Ackah must participate in a mental-
   health treatment program is thus “more burdensome than the orally
   pronounced sentence.” Magallon-Contreras, 810 F. App’x at 283 (citing
   Bigelow, 462 F.3d at 383–84). Accordingly, we vacate the judgment and
   remand for entry of an amended judgment that conforms to the oral
   pronouncement.




           2
              United States v. Rios, 812 F. App’x 287, 288 (5th Cir. 2020) (finding that the
   district court abused its discretion by mandating participation in an educational program
   after orally pronouncing that defendant was required to participate in such a program only
   “if he had not already [obtained his GED] during his term of imprisonment”); cf. United
   States v. Griffin, 780 F. App’x 103, 106 (5th Cir. 2019) (finding no conflict when both the
   oral and written pronouncements permitted substance abuse counseling based on the
   probation office’s discretion); Mireles, 471 F.3d at 558–59 (finding no conflict when the oral
   and written pronouncements involved mandates “prevent[ing the defendant] from
   trafficking drugs while engaged in commercial truck driving activities”); Warden, 291 F.3d
   at 365 (finding no conflict between oral and written pronouncements mandating drug and
   other treatment during supervision).




                                                 4
Case: 21-40665       Document: 00516387440         Page: 5    Date Filed: 07/08/2022




                                    No. 21-40665


          Second, however, we have already indicated that the “imposition of
   the costs of drug treatment, even if mentioned for the first time in the written
   judgment, does not create a conflict between the written and oral
   judgments[.]” United States v. Vega, 332 F.3d 849, 852 (5th Cir. 2003)
   (emphasis in original); see also Warden, 291 F.3d at 365 (finding no conflict
   wherein the requirement to pay for treatment was mentioned for the first
   time in the written judgment). Accordingly, we affirm the written judgment’s
   requirement that Ackah pay, if financially able, for any mental-health
   treatment he receives during his supervision period. We note, however, that
   Ackah would incur such an obligation only if such treatment is in fact
   necessary.
          Third, the parties agree that the judgment should be remanded to
   correct a clerical error in the judgment pursuant to Federal Rule of Criminal
   Procedure 36. During the sentencing hearing, the district judge pronounced
   (after agreement from the parties) that the $200 special assessment would be
   due upon Ackah’s release from custody, but the written judgment indicates
   that the $200 special assessment was to be paid “immediately.” We vacate
   that portion of the judgment and remand to the district court to correct the
   clerical error.
                                         IV.
          For the foregoing reasons, we VACATE the judgment in part and
   REMAND to the district court to correct the clerical error and the conflict
   with the oral pronouncement. We AFFIRM the district court’s judgment
   regarding Ackah’s payment for mental-health treatment during supervised
   release.




                                          5